FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 28, 2022

                                       No. 04-22-00100-CV

                          IN THE INTEREST OF B.Z.B AND B.Z.H

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018EM507605
                          Honorable Eric J. Rodriguez, Judge Presiding


                                          ORDER
        Appellant filed a notice of appeal stating their intention to appeal the trial court’s January
18, 2022 judgment. Subsequently, the trial court clerk notified this court that no such order
exists.
       Generally, our appellate jurisdiction is limited to review of final, appealable orders or
judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting that
generally “an appeal may be taken only from a final judgment”).
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a); Lehmann, 39 S.W.3d at 195.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court